,i5uprritir &Turf of 7,firrwritg
                                                                      E BLI HE    L
                                          U LI
                               2016-SC-000238-KB
                                                                      NJ
JOHN KNOX BENINTENDI
                                                         DATE 7174           Ilint;f 44040141 DC
                                                                           MOVANT
KBA MEMBER NO. 86671



                               IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                              RESPONDENT


                              OPINION AND ORDER


      Applicant, John Knox Benintendi, was admitted to the practice of law in

the state of Ohio on November 14, 1994, and in the Commonwealth of

Kentucky on May 1, 1997. His bar roster address is 3374 Indian Court,

Hamilton, OH 45011, and his Kentucky Bar Association (KBA) Member

Number is 86671. He withdrew from the KBA on August 14, 2003, pursuant to

an Order of the Supreme Court of Kentucky. On October 22, 2015, Movant

applied for restoration of his license to practice law in Kentucky.

      Applicant has maintained his license to practice law in the State of Ohio

since his admission to the Ohio Bar Association. Chief Bar Counsel of the KBA

reported that the Applicant has no disciplinary actions filed against him and

that he has not been the subject of any claims against the Client Security

Fund. In addition, the Director of Continuing Legal Education of the KBA
certified that Applicant obtained the maximum number of CLE credits required

for restoration under SCR 3.685. Applicant submitted Affidavits from three

practicing attorneys in the Commonwealth who all attested to Applicant's

character and supported his restoration. Applicant paid all requisite

application fees and posted a bond in the amount of $2,500.00. Pursuant to

SCR 3.500(3), Applicant's Application for Restoration was submitted to the

Character and Fitness Committee which found that Applicant conducted

himself appropriately and engaged in no conduct which would disqualify him

for readmission.

      The Board of Governors reviewed the entire record, including the matters

leading up to Applicant's withdrawal from the practice of law; the subsequent

events; the findings of the Character and Fitness Committee; the position of

Bar Counsel; and the record of the case. The Board also considered the

standards of restoration set out by the Supreme Court of Kentucky, the

requirements of SCR 2.300 and SCR 3.500, and has unanimously determined

that the applicant has satisfied all applicable standards. The Board concluded

by recommending that the Applicant's Application for Restoration to the KBA

be approved pursuant to SCR 3.500. The Board further concluded that the

Applicant meets the requirements of SCR 3.500(3)(e) and may be admitted

without examination.

      Having reviewed the Board's recommendation and the record, we adopt

the Board's Recommendation that the Applicant's Application for Restoration to

the KBA be approved. The costs incurred by the Applicant total $1,221.50.


                                       2
      ACCORDINGLY, IT IS ORDERED that John Knox Benintendi, KBA

Member Number 86671, is restored to membership in the KBA and to the

practice of law in this Commonwealth. The KBA is ordered to refund any funds

remaining in Mr. Benintendi's bond account in excess of $1,221.50.

      All sitting. All concur.

      ENTERED: August 25, 2016.



                                    CHIEF JUSTICE




                                      3